Title: To Thomas Jefferson from Edmund Bacon, 15 January 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 15th. January 1808.
                  
                  I have to Trouble you with another letter by this mail as I am at a loss how to proceed with respect of some little Business Mr. Belt has a horse at the mill which I expect, you would be against, staying thare or Perhaps he Got leave of you he will not tell me whither he did or not but said you could not Consider his Keeping a horse any disadvantage to you from what discourse we had I found it would soon bring on a Quorril and Consider best to inform you and you would no best what to do. I expect we shall make a bigining to Get ice in the morning as the weather bids far for it at present.
                  We Get about one barril a week tole from the Mill, we have some increase of the big tale sheep but the weather, is so very cold I am affraid I shall loose some of them but all Care shall be taken to prevent looseing one. I am Sir yours Truly
                  
                     E Bacon 
                     
                  
               